DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on December 22, 2020 has been entered and made of record.  

Response to Amendment
No claims have been amended.  Claims 21-40 remain pending in the application.  

Applicant’s filing of a Terminal Disclaimer as acknowledged herein, infra, has overcome each and every nonstatutory double patenting rejection previously set forth in the Office Action mailed on October 16, 2020.  Accordingly, the nonstatutory double patenting rejection(s) as articulated therein are withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,630,668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 25, 27-35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty, Richard James, U.S. Pub. No. 2013/0179573 (hereinafter referred to as McCarty), in view of Moerk, et al., U.S. Pub. No. 2018/0234416 (hereinafter referred to as Moerk).  

With regard to claim 25, McCarty teaches one or more machine-readable mediums comprising a set of instructions (McCarty, [0113]), which, as a result of execution by one or more processors (McCarty, [0035]), cause the system to at McCarty, [0012]; [0082]); and transmit, to the second computer system, a response to the request that indicates the third computer system and that indicates configuration information to be transmitted to the third computer system to configure authentication (McCarty, [0007]-[0008]; [0012]; [0086]; [0095]; [0120]).  
McCarty does not explicitly disclose, but Moerk teaches in the same field of endeavor, the request usable to retrieve protocol information (Moerk, [0043]); and retrieve the protocol information to determine compatibility of the first computer system and a third computer system (Moerk, [0043]-[0047]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of McCarty with the teachings of Moerk.  The motivation for this combination is to permit authorization determinations to be securely shared across multiples services on different domains, which is less burdensome on users, consumes less bandwidth, and decreases attack surface vulnerable to nefarious parties (Moerk [0018]).  

With regard to claim 27, McCarty in view of Moerk teaches the limitations of claim 25, as stated.  McCarty in view of Moerk further teaches wherein the configuration information includes a token usable to access tenant-specific information for the second computer system, the tenant-specific information for the second computer system usable to configure the authentication (McCarty, [0050]; [0056]; [0061]; [0065]).  

With regard to claim 28, McCarty in view of Moerk teaches the limitations of claim 25, as stated.  McCarty in view of Moerk further teaches obtain, from the second computer system, a second request that indicates second information usable by the first computer system to configure the authentication (Moerk, Claim 1); use the second information to obtain second configuration information for the third computer system; and configure the authentication using the second configuration information (Moerk, Claim 1).  

With regard to claim 29, McCarty in view of Moerk teaches the limitations of claim 25, as stated.  McCarty in view of Moerk further teaches wherein the response includes a HyperText Transfer Protocol response that causes the second computer system to be redirected from the first computer system to the third computer system (McCarty, [0046]).  

With regard to claim 30, McCarty in view of Moerk teaches the limitations of claim 25, as stated.  McCarty in view of Moerk further teaches wherein the first computer system is an identity provider and the third computer system is a service provider (McCarty, [0082]-[0083]; Figs. 5 and 6).  

With regard to claim 31, McCarty in view of Moerk teaches the limitations of claim 25, as stated.  McCarty in view of Moerk further teaches wherein the first McCarty, [0005]; [0069]-[0070]; [0103]).  

With regard to claim 32, McCarty in view of Moerk teaches the limitations of claim 25, as stated.  McCarty in view of Moerk further teaches wherein the authentication is configured using a Security Assertion Markup Language protocol (McCarty, [0007]).  

With regard to claim 33, McCarty teaches a non-transitory computer-readable storage medium storing thereon a set of instructions (McCarty, [0113]) that, in response to execution by one or more processors of a computer system (McCarty, [0035]), cause the computer system to at least: obtain, at a first computer system, a request to configure authentication (McCarty, [0012]; [0082]); and transmit, to a third computer system, a response to the request that indicates the second computer system and that indicates information to be transmitted to the second computer system to configure authentication (McCarty, [0007]-[0008]; [0012]; [0086]; [0095]; [0120]).  
McCarty does not explicitly disclose, but Moerk teaches in the same field of endeavor, based on the request, retrieve compatibility information (Moerk, [0043]); determine compatibility between the first computer system and a second computer system based on the compatibility information (Moerk, [0043]-[0047]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of McCarty Moerk.  The motivation for this combination is to permit authorization determinations to be securely shared across multiples services on different domains, which is less burdensome on users, consumes less bandwidth, and decreases attack surface vulnerable to nefarious parties (Moerk [0018]).  

With regard to claim 34, McCarty in view of Moerk teaches the limitations of claim 33, as stated.  McCarty in view of Moerk further teaches wherein the authentication is configured using an OpenID Connect authentication protocol (McCarty, [0086]).  

With regard to claim 35, McCarty in view of Moerk teaches the limitations of claim 33, as stated.  McCarty in view of Moerk further teaches generate a token and a nonce usable to access tenant-specific information for the first computer system usable to configure the authentication (McCarty, [0050]; [0056]; [0061]; [0065]); and include, in the information to be transmitted to the third computer system, the token and the nonce to enable the third computer system to access the tenant-specific information (McCarty, [0048]-0050]; [0056]; [0061]; [0065]).  

With regard to claim 37, McCarty in view of Moerk teaches the limitations of claim 33, as stated.  McCarty in view of Moerk further teaches wherein the response causes the third computer system to be redirected from the first computer system to the second computer system (McCarty, [0046]).  

McCarty in view of Moerk teaches the limitations of claim 33, as stated.  McCarty in view of Moerk further teaches wherein the request is obtained via an interface provided by the first computer system, the interface specifying a set of computer systems for configuring the authentication, the second computer system part of the set of computer systems (McCarty, [0046]); and the request indicates selection of the second computer system via the interface (Moerk, [0043]-[0047]).  

Allowable Subject Matter
Claims 26, 36, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claims 21-24 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claim 21, the closest prior art of record is McCarty, Richard James, U.S. Pub. No. 2013/0179573, and Moerk, et al., U.S. Pub. No. 2018/0234416.  The prior art of record does not appear to disclose “the request containing an identifier useable to retrieve protocol information”, within the scope and context of the claimed invention.  While requests transmitted to an see, e.g., McCarty), said identifier is not useable to retrieve protocol information.  

Claims 22-24 are each dependent upon claim 21, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
March 25, 2021